DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garfinkle, US Patent 4777750.
Regarding claim 1, Garfinkle teaches a frame system (information conveying apparatus) comprising: an upper portion 3; a lower portion 9 operably coupled to the upper portion 3; and a base 10, wherein the lower portion 9 is configured to allow at least the upper portion 3 of the apparatus to maintain a substantially upright position with respect to a surface, at least a part of the lower portion 9 is configured to extend into and be supported by the base 1.

    PNG
    media_image1.png
    525
    421
    media_image1.png
    Greyscale

Regarding claim 2, Garfinkle teaches the upper portion 3 and the lower portion 9 form an integral body or are formed from a single piece of material. 
Regarding claim 4, Garfinkle teaches the upper portion is configured to convey information to an observer.
Regarding claim 6, Garfinkle teaches the base 10 is a support base configured to engage the information conveying apparatus and to support the information conveying apparatus in a substantially upright position.
Regarding claim 7, Garfinkle teaches the base 10 is a support base configured to removably engage the frame system (information conveying apparatus) and to support the frame system (information conveying apparatus) in a substantially upright position.
.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz, US Patent 1414656.
	Regarding claim 1, Diaz teaches mounting for portraits and photographs (information conveying apparatus) comprising: an upper portion (head); a lower portion (legs with tongue 11) operably coupled to the upper portion; and a base 9, wherein the lower portion 11 is configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface, at least a part of the lower portion 11 is configured to extend into slot 10 of the base and support therein.
  
    PNG
    media_image2.png
    419
    675
    media_image2.png
    Greyscale


Regarding claim 2, Diaz teaches the upper portion and the lower portion form an integral body or are formed from a single piece of material.

Regarding claim 4, Diaz teaches the upper portion is configured to convey information to an observer.
Regarding claim 5, Diaz teaches the upper portion comprises a torso member including a first end and a second end, a head member joined with the torso member near the first end of the torso member, at least one leg member joined with the torso member near the second end of the torso member and extending from the torso member, and at least one arm member joined with the torso member between the first and second ends of the torso member and extending from the torso member.
Regarding claim 6, Diaz teaches the base 9 is a support base configured to engage the information conveying apparatus (mounting for portraits and photographs) 1 and to support the information conveying apparatus (mounting for portraits and photographs) 1 in a substantially upright position.
Regarding claim 7, Diaz teaches the base 9 is a support base configured to removably engage the information conveying apparatus (mounting for portraits and photographs) 1 and to support the information conveying apparatus (mounting for portraits and photographs) 1  in a substantially upright position.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugar, US Patent 6533634.
Regarding claim 1, Sugar teaches a figurine assembly 10 comprising: an upper portion (14, 16, 18, 20); a lower portion (28) operably coupled to the upper portion; and a base 22, wherein the lower portion 28 is configured to allow at least the upper portion 
    PNG
    media_image3.png
    502
    532
    media_image3.png
    Greyscale
into and be supported by the base 22.

    PNG
    media_image4.png
    548
    573
    media_image4.png
    Greyscale


Regarding claim 2, Sugar teaches the upper portion (14, 16, 18, 20) and the lower portion 28 form an integral body or are formed from a single piece of material.
Regarding claim 4, Sugar teaches the upper portion is configured to convey information 38 to an observer.
Regarding claim 5, Sugar teaches the upper portion comprises a torso member 12 including a first end and a second end, a head member 16 joined with the torso member 12 near the first end of the torso member, at least one leg member 20 joined with the torso member 12 near the second end of the torso member and extending from the torso member, and at least one arm member 18 joined with the torso member 12 between the first and second ends of the torso member and extending from the torso member.
) and to support the information conveying apparatus  (figurine assembly) in a substantially upright position.
Regarding claim 7, Sugar teaches n the base 22 is a support base configured to removably engage the information conveying apparatus  (figurine assembly) and to support the information conveying apparatus (figurine assembly)  in a substantially upright position.
Regarding claim 8, Sugar teaches the apparatus (figurine assembly) comprises a stick figure structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show a display apparatus comprising an upper portion, a lower portion and a base portion: D414815, 20030046840, 2349706, D620319, D197427, 5527185, D462999, 0172709, 1549156 and 4329800.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631